DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 5, 7 and 10-11 are currently pending.  Claims 1-4, 6 and 8-9 are canceled.    
Claims 5, 7 and 10-11 are examined in light of the elected species of the amphiphilic substance, POP(7)POE(14)dimethyl ether, β,β-diphenyl acrylate derivatives and oxyalkylene group as the value of AO.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Rejections Maintained 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 5, 7 and 10-11 under 35 U.S.C. 103 as being unpatentable over Nasu et al. JP 2007/106715 (4/26/2007)(4/3/2018 IDS)(English machine translation attached) in view of Kawasaki et al. US 2012/0156268 (6/21/2012) as evidenced by the specification is maintained.             
Nasu et al. (Nasu) teaches a sunscreen composition comprising 1.0 mass% 4-tert-butyl-4'-methoxybenzoylmethane (corresponding to (a)); 5.0 mass% octyl para-methoxycinnamate(corresponding to (b)); 0 to 6 mass% of a polyoxypropylene/polyoxyethylene copolymer-type dimethyl ether, (corresponding to the "amphiphilic substance" of component (c) in claim 5, and cetyl octanoate (IOB = 0.13) (corresponding to (d)). (See Nasu Examples (1-1)-(1-10), comparative examples (1-1)-(1-7) and claims). Nasu describes that the abovementioned polyoxypropylene/polyoxyethylene copolymer-type dimethyl ether may be blended at a concentration of 0.3-6 mass% (paragraph [0045]).  0.3-6% overlaps with the 5.0 mass% or more called for in instant claim 5. 
This cosmetic can be considered to be such that, as defined in the present application, [(a) + (b)]/(c) = (1.0 + 5.0) / 6.0 = 1.0.  1.0 is less than 3.5 and greater than 0.5 as called for in instant claim 5.  
1.0 mass% 4-tert-butyl-4'-methoxybenzoylmethane falls within the 0.5 to 5.0% mass 4-tert-butyl-4'-methoxybenzoylmethane called for in instant claim 5.  5.0 mass% octyl para-methoxycinnamate falls within the 3.0 to 10 mass% of ethylhexyl methoxycinnamate called for in instant claim 5. Ethylhexyl methoxycinnamate is the same as octyl para-methoxcycinnamate, (See Applicants’ statement to this effect in their 12/20/2019 comments.) Additionally, Nasu describes that an ultraviolet-ray-
Nasu also teaches a random form of polyoxyalkylene/polyoxyethylene copolymer dialkyl ether. (See Example 5 and the description of Compound (1) in describing the polyoxyethylene/polyoxyalkylene alkyl ether block polymer).  A random form of polyoxyalkylene/polyoxyethylene copolymer dialkyl ether is called for in instant claim 1.  Nasu expressly teaches that both a block and random form of copolymer may be used in the invention.
Nasu does not teach a β,β-diphenyl acrylate derivative.  These deficiencies are made up for with the teachings of Kawasaki et al.
Kawasaki et al. (Kawasaki) teaches a high UV protection sunscreen as well as the need for high UV protection sunscreens. (See Abstract and [0004]).  Kawasaki teaches sunscreens containing β,β-diphenyl acrylate derivatives and ethylhexyl methoxycinnamate.  (See Kawasaki claim 48).    β,β-diphenyl acrylate derivatives are called for in instant claim 7 and ethylhexyl methoxycinnamate is called for in instant claim 5.  Ethylhexyl methoxycinnamate is a preferred sunscreen. (See [0034] and [0039]).  
It would have been prima facie obvious to one of ordinary skill in the art making the Nasu sunscreen composition to add β,β-diphenyl acrylate derivatives and ethylhexyl methoxycinnamate as taught by Kawasaki in order to meet the need to have a highly desirable high UV protection sunscreen as taught by Kawasaki.   
With respect to the composition exhibiting greater resistance to degradation upon UV exposure than compositions not comprising the polyoxyethylene/polyoxyalkylene '-methoxybenzoylmethane, octyl para-methoxycinnamate, a polyoxypropylene/polyoxyethylene copolymer-type dimethyl ether and a liquid oil containing an ester oil having an IOB of 0.05 to 0.60 (at the overlaps of the ranges). Since it contains structurally identical components, the Nasu in view of Kawasaki would necessarily possess the resistance to degradation upon UV exposure claimed in claim 5.  
The resistance to degradation upon UV exposure is evidenced at Table 2 (paragraph [0057] of the specification which discusses the resistance to degradation upon exposure.  See MPEP 2112.01 [R-3]: “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  


Response to Arguments
            Applicants’ comments on April 5, 2021 have been fully considered and are found to be unpersuasive for the reasons provided herein.
Applicants argue that Nasu teaches sunscreen compositions comprising 1 mass% 4-tert-butyl-4-4’-methoxydibenzoylmethane (within the claimed range of 0.5 to 5.0 mass%), 5 mass% octyl paramethoxycinnamate (whithin the claimed range of 3.0 to 5.0 mass%), 5 mass% octyl paramethoxuycinnamate (within the claimed range of 3.0 to 
Kawasaki teaches the –diphenyl acrylate derivative recited in claim 7.  Applicant concedes that the base UV absorbers recited in claim 7 are generally known in the art, but does not concede that it would be obvious to incorporate them into the inventive compositions of claim 5, which are themselves and non-obvious.    
Absent hindsight there is no reason why one of ordinary skill in the art would have been led to modify the claims.  
Nasu explicitly distinguishes block copolymers as being the operative species and teaches that a random copolymer yields very poor emulsion and dispersion stability.  Applicants continue to assert that this is a teaching away from the Office position.  
Applicants point out that while Nasu’s single example of a composition containing 3% of a random EO/PO copolymer is valid as an anticipating reference for such a composition, an obviousness rejection based on this example is valid only if there is in addition, some motivation for a skilled artisan to contrarily alter what is taught by the reference.  Applicants submit that given the expressly poor stability of emulsions comprising a random EO/PO copolymer, one of ordinary skill would have and could have no motivation to alter such expressly taught compositions by increasing the 
Applicants assert that the Examiner has not recognized the contrary (teaching away) nature of such a modification against the reference’s own teaching and does not identify advantage or expected beneficial result from increasing the amount of random EO/PO polymer in Nasu’s Comp. Example 1-10 that would serve as a motivation for one of ordinary skill in the art in the reference.  
Applicants assert that the Examiner has mistaken paragraph [0019] of the instant specification for a paragraph of Nasu and this is in error.  Applicants state that the Examiner’s belief that Applicants position is that compositions not actually exemplified in Nasu are not taught by Nasu is mistaken and they agree that such a position is contrary to the law.  
Applicants assert that there is no motivation for a skilled artisan to raise the concentration of a random AO/EO copolymer, when (1) a random copolymer is taught by Nasu to be ineffective as the sole evidence of record and (2) Nasu neither teaches nor suggests any benefit from raising the concentration of copolymer – not even for the block AO/EO copolymers that are effective.  
Applicants also assert that somehow despite expressly disclosing in [0045] that the amount of alkylene oxide copolymer can be adjusted from 0.3 mass% to 6 mass%,  Nasu teaches only that equivalent results will be obtained throughout the range, with amounts in excess of 6% leading to stickiness.  Therefore, with only equivalent results being taught in the range, there is not motivation for one of ordinary skill to depart from the 3 mass% employed in Nasu’s examples.


Applicants’ arguments have been considered and are mostly found to be unpersuasive.  Applicant are continuing to read the Nasu reference too narrowly.   Respectfully, Applicants are arguing that amounts that are expressly disclosed, but not exemplified, are without motivation.  Under Applicants’ argument only the exemplified amounts warrant any motivation from an ordinarily skilled artisan.  This is unnecessarily strict and unreasonable and is not how a person of ordinary skill in the art would view the reference.  Nasu even expressly states just before the Examples that the present invention is not to be limited to the Examples.  	 
Applicants correctly point out that the Examiner inadvertently quoted from the instant specification instead of the English translation of Nasu, and the Examiner apologizes for this inadvertent error.  The correct passage is provided below which teaches that random copolymers and block copolymers may both be employed in Nasu’s composition:
 AO is an oxyalkylene group having 3 to 4 carbon atoms, and examples thereof include an oxypropylene group, an oxybutylene group, an oxyisobutylene group, an oxy t-butylene group, a trimethylene group, a tetramethylene group, and a mixture thereof. The ratio of the oxybutylene group having 4 carbon atoms in the total oxyalkylene group 

Applicants point to the examples as providing a teaching away from the subject matter and assert that both “Nasu discloses a single sunscreen composition comprising a random EO/PO copolymer” (Applicants 4/5/2021 comments page 1) and that given the poor stability of Nasu’s emulsions when a random EO/PO copolymer is used, an ordinarily skilled artisan could have had no motivation to alter the compositions because there would be no reasonable expectation of success in doing so.  However, this argument is not persuasive because Nasu teaches that one single example of random type alkylene oxide derivatives and alkylene oxide derivatives having a molecular weight of less than 1000 were used the powder dispersion stability and emulsion stability was not as good.  The majority of the random type alkylene oxide derivatives Applicants are claiming in claim 5 have a molecular weight greater than 1000. (I.e., when n is greater than approximately 1-3 and m is greater than approximately 1-3 (which is the majority of the range of m up to 70 and n up to 70 in claim 5.))  
Respectfully, Applicants are making too much of one narrow teaching in the reference, that a single example with a molecular weight that most of the scope of claim 5 does not possess has less stability in powder dispersion and emulsion than other examples.  Applicants cannot say whether the lesser stability is due to the low molecular weight of the alkylene oxide derivatives or their random nature.  Applicants cannot say because there is simply not enough information in the reference from one single example.  There is not enough information to even undercut the express 
To the extent that Applicants are asserting that there is a teaching away in Nasu, what Applicants are identifying does not constitute a teaching away; it is just a disclosed example.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Thus, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
A lack of exemplification does not negate a clear teaching (which Nasu has) or result in there being a failure of motivation.  Applicants themselves recognize that Nasu, in para. [0045], discloses that the amount of alkylene oxide copolymer can be adjusted from 0.3 mass% to 6 mass%.
Nasu describes that the polyoxypropylene/polyoxyethylene copolymer-type dimethyl ether may be blended at a concentration of 0.3-6 mass% (paragraph [0045]), and that an ultraviolet-ray-absorbing agent such as para-aminobenzoic acid may be blended into the abovementioned sunscreen cosmetic (paragraph [0064]).  0.3-6% overlaps with the 5.0 mass% or more called for in instant claim 5. 
There is a motivation to have the polyoxypropylene/polyoxyethylene copolymer-type dimethyl ether be blended at a concentration of 0.3-6 mass% (paragraph [0045]), because this is expressly taught and also because Nasu suggests 0.3 to 6% of alkylene are alkylene oxide derivatives.  
With respect to Applicants’ request for support, the Examiner again points to the express language of Nasu.  Nasu expressly teaches 0.3% to 6%  polyoxypropylene/polyoxyethylene copolymer dimethyl ether at [0045].  
Nasu does teach and exemplify a random copolymer at the description of Compound (1) in describing the polyoxyethylene/polyoxyalkylene alkyl ether block polymer.  Nasu also teaches that both block copolymers and random copolymers may be used in the invention.  This would appear to contradict any asserted teaching away and can also serve as motivation to use a random copolymer, since random copolymers are taught to be suitable for the invention.  
It should be noted that Applicants are asking for something that directly contradicts the express language of a cited prior art reference.  Respectfully, however, Applicants are mistaken about the showings necessary in this situation, which lie with them initially.  Applicants have not make any showing to warrant a request for support of record.  Applicants have not submitted any evidence that teaches or suggests that the expressly recited range of amounts from 0.3 to 6% are not operative.  Applicants are asserting inoperability and these assertions of inoperability MUST be accompanied by evidence of the inoperability.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected inoperability of the prior art.
	Reading a reference’s teachings for what they expressly are is not hindsight.  Indeed it is the exact opposite because the teaching is expressly found in the prior art.
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive for the additional reason that Applicants are not addressing or rebutting the motivations for combining the teachings of the single applied reference that have been clearly set forth in the rejection.  It should be emphasized that the motivation need not be the same as Applicants, as long as there is motivation and all the elements of the claims are taught, as they are in this instance. 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  Thus Applicants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  

With respect to Applicants assertion of unexpected results, the results are not persuasive because the results also do not appear to be all that unexpected.  Nasu expressly states in its Abstract that it provides oil-in-water type external preparation for skin, improved in a sense of use, dispersion stability of a powder, and emulsion stability, when compounded of a hydrophobically treated powder and a dibenzoylmethane-based compound, and capable of preventing the dibenzoylmethane-based compound from discoloring with the lapse of time.  Nasu appears to be suggesting that its composition has stability – dispersion stability of a powder and emulsion stability as well as the stability of preventing a break down of its components over time.  This appears to be the suggestion of three aspects of stability of its compositions, so the results appear to be taught or suggested by the Nasu reference itself.  



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616